Citation Nr: 0943482	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound. 





ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who was born in March 1933, had active service 
from November 1952 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from 
A June 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran is receiving a VA pension based on permanent 
and total disability due to several chronic conditions that 
are not service connected.  They are: diabetes mellitus, 
glaucoma, neuropathy, rated 40 percent disabling; 
degenerative joint disease of the lumbar spine, by X-rays, 
rated 20 percent disabling; degenerative joint disease of the 
knees, by X-rays, rated 20 percent disabling; degenerative 
joint disease of the hands, by X-rays, rated 10 percent 
disabling; hearing loss, rated 10 percent disabling; high 
blood pressure, rated 10 percent disabling; senile cataracts, 
rated noncompensably disabling; a claimed prostate condition, 
rated noncompensably disabling.  The combined rating, 
considering the aggregate effect of all of these conditions, 
is 70 percent. 

2.  The Veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.

3.  The Veteran is not a patient in a nursing home and he is 
not bedridden.

4.  The Veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  He also does not have 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance, which by reason of disability cannot be 
done without aid. 

5. The Veteran does not have a single disability 
independently rated or ratable as 100 percent disabling under 
the applicable criteria of the rating schedule or a total 
disability rating based on unemployability.  


CONCLUSION OF LAW

The criteria have not been met for special monthly pension 
benefits based on the need for the regular aid and attendance 
of another person or, alternatively, by reason of being 
housebound. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to the effective 
dates for compensation.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the Veteran was provided with pre-adjudication VCAA 
notice by 
RO letter dated in May 2007.  He was notified of the evidence 
needed to substantiate the claim.  He was also notified that 
VA would obtain VA records and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

By RO letter of September 2008 the Veteran was notified of 
the means by which effective dates were assigned, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the military service records 
and the Veteran's VA outpatient treatment records. 

The Veteran was afforded a VA examination in conjunction with 
his claim.  Generally see McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

II. Applicable Legal Criteria

Pension benefits are payable at a "special," i.e., higher 
rate (with a higher minimum income limit) if a veteran is a 
patient in a nursing home, helpless or blind, or so nearly 
helpless or blind as to need or require the regular aid and 
attendance of another person, or otherwise establishes the 
factual need for the regular aid and attendance of another 
person.  See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. 
§ 3.351.

The determinative issue in this particular appeal, however, 
is whether the veteran also is entitled to pension benefits 
at a "special," i.e., even higher rate.  This is an 
additional benefit above and beyond what he is currently 
receiving.  But it is reserved for specifically defined 
circumstances and, unfortunately, the medical and other 
evidence of record indicates that he does not meet the 
requirements for this additional benefit. So his appeal must 
be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: an inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for finding 
the need for the regular aid and attendance of another person 
and is to be determined based on the actual requirement to be 
confined to a bed.  Conversely, voluntary confinement or 
instances where a physician has prescribed bed rest to 
promote convalescence or cure will not be considered 
"bedridden."  It is not required, however, that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352(a).  
Neither is permanency of the need for regular aid and 
attendance necessary.  See VAOPGCPREC 21-94 (Dec. 13, 1994). 

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
United States Court of Appeals for Veterans Claims (Court) 
noted: (1) it is mandatory for VA to consider the enumerated 
factors within the regulation; (2) eligibility requires that 
at least one of the enumerated factors be present; and (3) 
the "particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension, but who does 
not qualify for increased pension based on the need for 
regular aid and attendance, an increase in the pension rate 
still may be authorized, nonetheless, if the veteran has 
certain additional severe disabilities or is permanently 
housebound (HB).  The requirements for this increase are met 
when, in addition to having a single permanent disability 
rated or ratable as 100 percent disabling under VA's Schedule 
for Rating Disabilities (the Rating Schedule)-without 
resorting to consideration of unemployability under 38 C.F.R. 
§ 4.17, the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" due to his disability or disabilities.  38 
U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).  
Permanently housebound is defined as "substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, confined to the ward or clinical area, and 
it is reasonably certain that the disability and resultant 
confinement will continue throughout his or her lifetime." 

The additional 60 percent rating alluded to above may be 
achieved by adding multiple disabilities that, together, 
combine to a 60 percent rating.  However, there is an express 
prohibition against combining separate ratings to achieve the 
100 percent schedular rating alluded to above.  See 
VAOPGCPREC 66-91 (Aug. 15, 1991). 



III. Background

On VA general medical examination in July 2001 a review of 
records revealed that the Veteran was being treated for non-
insulin dependent diabetes mellitus with a history of 
ophthalmological manifestations.  He had a history of 
elevated liver enzymes, ethanolism, and elevated cholesterol. 
He had a refractive disorder of the eyes, senile cataracts, 
and essential hypertension.  He had a history of a head 
injury.  He had been treated for sinusitis in Korea in 1952.  
He had had surgery on his right knee in 1954 to remove a bone 
lesion. He had been treated for "bilharzia" in Korea.  He 
had had insulin dependent diabetes since 1993 and had had 
high blood pressure for 1 year. 

The Veteran complained of dysuria, "pollakiuria," 
generalized arthralgia, cramps in the legs at night, anxiety, 
nervousness, pain in the wrists and ankles, hearing loss, and 
a systolic murmur.  His took insulin for his diabetes.  

On physical examination the Veteran's blood pressure was 
160/80.  He weighed between 155 and 160 pounds and the most 
he had weighed in the past year was 170 pounds.  His state of 
nutrition was satisfactory.  He was right handed.  His 
posture was erect and his gait was normal.  There were no 
pathologic findings pertaining to his skin.  His hemic and 
lymphatic systems were normal and there were no abnormalities 
of his head or face.  He had a refractive error of his eyes 
which was corrected with eye glasses. His pupils were equal 
and reactive to light and accommodation. He had incipient 
early senile cataracts.  He had a sensorineural hearing loss 
but had normal audition to normal voice communication. His 
external ears, ear canals, and tympanic membranes were 
normal.  He used a dental prothesis but his dentition was 
otherwise normal.  He had free upper airways and his lungs 
were clear to auscultation and percussion.  He had a regular 
rhythm of the heart and no murmurs, extra or abnormal cardiac 
sounds.  He had normal pulses and peripheral circulation.  
His blood pressure while controlled was normal.  There was no 
evidence of urinary tract pathology except that he had 
"pollakiuria and polyuria."  He had degenerative joint 
disease with satisfactory musculoskeletal function and no 
mechanical aid was needed or used. He had insulin dependent 
diabetes with diabetic neuropathy manifested by hyporeflexia 
of the patellae but otherwise had normal coordination and 
sensation.  

Studies revealed mild hepatocellular dysfunction.  His 
glucose level was high, as was glycohemoglobin, A1C 
hemoglobin, and SGOT.  A urinalysis was within normal limits.  
The diagnoses were insulin dependent diabetes mellitus; 
diabetic retinopathy; degenerative joint disease, arthritis; 
high blood pressure; and sensorineural hearing loss. 

VA ophthalmological examination in July 2001 the Veteran's 
corrected near and far visual acuity in the right eye was 
20/40 and his corrected near and far visual acuity in the 
left eye was 20/30.  It was reported that he had a history of 
chronic open angle glaucoma.  The diagnoses were normal 
tension chronic open angle glaucoma and early senile 
cataracts. 

On VA orthopedic examination in July 2001 the Veteran 
reported having had bilateral elbow, wrist, and ankle pain 
for 3 years.  He complained of swelling and a warm sensation 
of the wrist and ankles, as well as stiffness of his joints.  
He complained of decreased range of motion of the bilateral 
elbows, wrists, and ankles.  His symptoms were worse with 
cold or rainy weather, and in the mornings.  He reported 
having joint stiffness for 10 to 15 minutes after awakening.  
He took Naproxen. He did not use crutches, braces, a cane or 
corrective shoes.  He had not had any joint dislocations and 
had no arthritic constitutional symptoms.  As to the impact 
on his usual occupation and daily activities, he could not 
stand for a long period of time and, in the past, had done 
construction work. 

On physical examination bilateral wrist dorsiflexion was to 
45 degrees and bilateral ulnar flexion was to 30 degrees.  
Bilateral elbow flexion was to 140 degrees and extension was 
to zero (0) degrees.  Bilateral ankle dorsiflexion was to 5 
degrees and plantar flexion was to 35 degrees.  Manual muscle 
testing was 5/5.  All motions were with pain.  There was no 
additional limitation due to pain, fatigue, weakness or lack 
of endurance after repetitive use or during flare-ups.  There 
was no effusion, rubor or heat of any of the joints.  Stress 
testing of the ankles and elbows was negative. There was 
tenderness to palpation of the elbows, wrists, and ankles.  
There were no constitutional signs of inflammatory arthritis. 

An arthritic bone survey found peri-articular osteopenia, 
mild to moderate degenerative joint disease of the hands and 
knees, and spondylosis and degenerative changes of the spine 
and pelvis.  The diagnosis was degenerative joint disease of 
the hands, knees, and lumbar spine. 

On VA audiometric testing in July 2001 the Veteran complained 
of having had progressive hearing loss and balance problems 
since 1970.  He reported having difficulty following 
conversations in either one-to-one or group conversations. 
After audiometric testing the diagnosis was a bilateral mild 
to moderately severe sensorineural hearing loss from 500 
Hertz to 4,000 Hertz.  He had reduced speech recognition 
ability but normal middle ear function, bilaterally. 

VA outpatient treatment records show that in February 2007 
the Veteran's wife reported that he often fell and even had 
had one episode of loss of consciousness for which he had 
been taken to his home but had not sought medical help.  
Compliance with treatment was unreliable because he had not 
requested refills of his medication since July 2006.  His 
wife was worried about his health and did not want him to go 
out alone or to drive but he was stubborn and imposed 
himself.  He had had weakness and memory changes.  He walked 
with a right-sided limp and had crepitance of the right knee.  
He confabulated about his history, always minimizing his 
pitfalls.  It was suspected that his frequent falls might be 
due to a cerebrovascular accident, for which a CT scan was to 
be scheduled.  It was emphasized to the Veteran that he was 
not to drive or to go out alone, and to avoid handling 
machines.  A March 2007 CT scan of the Veteran's head, 
conducted because of right sided weakness and limping, 
revealed no acute ischemic changes.  Also, in March 2007 he 
had an episode of his hypertension being uncontrolled due to 
not taking his medication.  

On VA examination in May 2007 for evaluation of aid and 
attendance or housebound status it was reported that the 
Veteran had a history of hypertension, cataract, diabetes 
mellitus, sensorineural hearing loss, hypercholesterolemia, 
alcohol dependence, and open angle glaucoma.  He had a 
history of abnormality of his gait and a history of falls.  

The Veteran was not permanently bedridden or currently 
hospitalized.  He could travel beyond his current domicile.  
In arriving at the examination site, he had taken public 
transportation and was accompanied by a family member.  He 
lived with his wife in his own house.  He typically awakened 
at 9:00 a.m. and would use the bathroom, dress, undress, 
bathe, and performing his toileting by himself.  He would 
then eat his breakfast, which was prepared by this wife.  In 
the past he had helped his wife prepare breakfast but since 
about 8 months ago he started to have weakness and numbness 
of his right leg which had caused him to lose his balance 
and, so, he was now unable to help her prepare breakfast.  
After breakfast, he read the newspaper and watched 
television.  Also, he could go with this wife to the 
supermarket to buy groceries, using public transportation, 
but had not been able to drive for the last 8 months due to 
his right leg problem.  He now used a cane at all times to 
walk where ever he went.  He had episodes of dizziness less 
than once weekly.  He had only mild and occasional memory 
loss.  His imbalance affected his ability to ambulate 
constantly or nearly constantly.  By the Veteran's report, 
his right leg weakness impaired his ability to protect 
himself from the daily environment.  He was able to perform 
all self-care skills.  

On physical examination the Veteran weighed 158 pounds.  His 
blood pressure was 155/89.  His posture was stooped and his 
gait was antalgic.  He could walk without the assistance of 
another person but only within his home.  He required the aid 
of a cane to walk.  He was unrestricted as to the 
circumstances in which he could leave his home.  His 
functional impairments were not permanent.  His best 
corrected vision was not 5/200 or worse in both eyes.  There 
was no limitation of motion or deformity of the cervical or 
thoracolumbar spinal segments. Upper extremity function was 
normal.  Lower extremity function as not normal because he 
had a lack of coordination in the right lower extremity in 
that when he walked without a cane, he could walk only very 
slowly and with imbalance.  His weight bearing capacity was 
not normal in that he had to make a large effort to arise 
from a chair and could not maintain a standing position for 
long without the use of his cane.  His propulsion was not 
normal because he walked slowly and was unable to ambulate 
without a cane.  His balance was not normal and he tended to 
sway to the side when walking without a cane.  There were no 
other functional limitations of the lower extremities. 

It was noted that X-rays had found soft tissue calcifications 
projecting adjacent to the greater trochanters, compatible 
with calcific tendinopathy.  The iliac and femoral arteries 
were heavily calcified. 

It was noted that the Veteran was under treatment for 
hypertension and diabetes which were under control and, so, 
these conditions were not limiting for performing basic 
activities of daily living.  He was mentally competent.  The 
examiner felt that the Veteran was able to manage his 
personal finances. 

VA outpatient treatment records show that in August 2007 it 
was noted that the Veteran had been hospitalized for 
cellulitis of the right foot and leg after trauma to the 
right foot from falling at home.  He was treated with 
incision and drainage for osteomylelitis and later with 
antibiotics and improved. 

IV. Analysis

The Veteran is receiving a VA pension based on permanent and 
total disability due to several chronic conditions that are 
not service connected.  They are diabetes mellitus, glaucoma, 
neuropathy, rated 40 percent disabling; degenerative joint 
disease of the lumbar spine, by X-rays, rated 20 percent 
disabling; degenerative joint disease of the knees, by X-
rays, rated 20 percent disabling; degenerative joint disease 
of the hands, by X-rays, rated 10 percent disabling; hearing 
loss, rated 10 percent disabling; high blood pressure, rated 
10 percent disabling; senile cataracts, rated noncompensably 
disabling; a claimed prostate condition, rated noncompensably 
disabling.  The combined rating, considering the aggregate 
effect of all of these conditions, is 70 percent. 

The evidence shows that the Veteran is not in a nursing home 
or bedridden; nor is he helpless or blind, or so nearly 
helpless or blind as to require the aid and attendance of 
another. 

The Veteran's disabilities do not prevent him from dressing 
or undressing himself, keeping himself ordinarily clean and 
presentable, feeding himself, attending to wants of nature.  
Although he had had episodes of falling, whatever the cause 
may be for the falls, the disabilities do not prevent him 
from protecting himself from the hazards or dangers incident 
to his daily environment, even though one fall resulted in 
acute osteomyelitis.  This is true despite his complaint on 
VA examination in 2007 that he could walk without the 
assistance of another but only in his own home because it was 
also noted at that time that he was unrestricted as to the 
circumstances in which he could leave his home.  Also, while 
he has degenerative joint disease in multiple areas and needs 
a cane for any prolonged ambulation, he does not have 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance, which by reason of disability cannot be 
done without aid.  

Again, despite his musculoskeletal impairment, the VA 
examination in July 2007 found that the Veteran was 
unrestricted in his ability to leave his home, even though it 
was previously noted in an earlier VA outpatient treatment 
report that he should not drive or go out alone.  Also, while 
he had a period of uncontrolled hypertension due to 
medication noncompliance, there is no additional functional 
impairment shown to be due to this episode. 

Moreover, the evidence does not show that the Veteran is 
unable to care for the needs of nature, feed himself, dress 
and undress himself, bathe himself, or otherwise attended to 
the activities of daily living unaided.  Further, neither his 
hearing nor visual impairment are shown to be significantly 
disabling from a functional standpoint. 

The Board does not dispute that the Veteran has multiple 
disabilities, some of which are considerably more severe than 
others, that result in significant impairment; and indeed, 
because of the extent of his disability picture as a whole, 
he was granted a VA pension.  However, he is substantially 
confined to his dwelling and immediate premises. 

Special monthly pension benefits based on aid and attendance 
of another requires even more functional impairment than has 
been demonstrated.  The dispositive issue in these types of 
cases, irrespective of the number of disabilities present, is 
whether the Veteran actually needs the regular aid and 
attendance of another person. 

Bearing in mind that the Veteran is a Korean War veteran, the 
types of problems that he has with respect to his mobility 
are to be expected considering his age - which is not, in 
turn, tantamount to concluding that he needs the aid and 
assistance of someone else due to the extent of his 
disabilities.  In fact, the evidence shows that he is able to 
walk without the assistance of another person and this is 
true even acknowledging his use of a cane to assist with 
ambulation and the difficulty that he may have in ambulation 
and movement due to degenerative joint disease in multiple 
joints. 

In reaching this decision, the Board has given due 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hartness v. Nicholson, 
20 Vet. App. 216 (2006), cited in the Veteran's Notice of 
Disagreement (NOD), which addressed only the issue of 
entitlement to special monthly compensation by reason of 
being housebound.  Nevertheless, the Board finds on a factual 
basis that the Veteran is not substantially confined to his 
dwelling and the immediate premises nor does he need the aid 
and attendance of another. 

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the claim it must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 
Vet. App. 49 (1990).  

For the reasons stated above, the claim must be denied 
because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


